                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 CHRISTOPHER REED,                         :
                                           :
           Plaintiff                       :
                                           :      CIVIL ACTION NO. 3:18-CV-00377
    v.                                     :
                                           :      (Judge Caputo)
 WILLIAM WILLIAMS, et al.,                 :
                                           :
           Defendants                      :



                                      ORDER

      AND NOW, this 29th day of MARCH 2019, in accordance with the

accompanying Memorandum issued this date, it is ORDERED that:

      1.     Mr. Reed’s Amended Complaint (ECF No. 16) is dismissed
             due to its failure to comply with Fed. R. Civ. P. 8.

      2.     Within twenty-one (21) days from the date of this Order, Mr.
             Reed shall file a second amended complaint.

      3.     The second amended complaint shall contain the same case
             number presently assigned to this action, and shall be direct,
             concise, and shall standalone without any reference to any
             document filed in this matter. See Fed. R. Civ. P. 8 (d).

      4.     Should Plaintiff fail to file a timely second amended
             complaint, the Clerk of Court shall be directed to close the
             case pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

      5.     The Clerk of Court shall forward to Plaintiff two (2) copies of
             this Court’s prisoner civil-rights complaint form which Mr.
             Reed shall use in preparing his amended complaint.



                                               /s/ A. Richard Caputo
                                               A. RICHARD CAPUTO
                                               United States District Judge
